Citation Nr: 0723528	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran's claim was remanded by the Board for further 
development in August 2006.


FINDINGS OF FACT

1.  Prior to July 22, 2002 and from April 12, 2004, the 
veteran's arteriosclerotic heart disease has not been 
manifested by chronic congestive heart failure; workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.

2.  From July 22, 2002 to April 11, 2004 the veteran's 
arteriosclerotic heart disease was manifested by workload of 
3 METs resulting in dyspnea and angina. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 60 
percent for arteriosclerotic heart disease prior to July 22, 
2002 and from April 12, 2004 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §  4.104, Diagnostic Code 7005 
(2006).

2.  The criteria for an initial rating of 100 percent for 
arteriosclerotic heart disease from July 22, 2002, to April 
11, 2004, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.104, Diagnostic Code 7005.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In November 2006, VA 
sent the veteran a letter which provided the veteran notice 
of the type of evidence necessary to establish effective 
dates.

The Board notes that in November 2003, subsequent to the 
October 2002 rating decision on appeal, the veteran was 
informed of the information and evidence necessary for a 
higher initial rating.  As the veteran was provided notice 
after issuance of the rating decision on appeal, there was 
timing error with respect to the notice to the veteran.  The 
Board finds that the timing error of the notice did not 
affect the essential fairness of the adjudication of 
veteran's claim.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (any error in VCAA notification should be 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption).  The Board notes that following the 
November 2003 notice letter the veteran requested on his 
substantive appeal that the VA use the evidence contained in 
his file to decide his claim.  Furthermore, after providing 
the veteran with proper notice and fulfilling its duty to 
assist, the originating agency readjudicated the veteran's 
claim by way of September 2005 and March 2007 supplemental 
statements of the case.  There is no indication in the record 
or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
notice been provided at an earlier time.

The Board notes that the veteran's VA and private medical 
records have been obtained.  Furthermore, the veteran has 
been provided an appropriate VA medical examination.  In 
November 2006 the veteran was sent a letter requesting 
authorization so that additional private medical records 
could be obtained.  However, the veteran did not respond.  
VA's duty to assist veterans in the development of their 
claims is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  A veteran cannot remain passive when 
he has information vital to his claim.  Id.  Accordingly, the 
Board must make its determination on the evidence which is 
currently of record as the Board is unaware of any additional 
obtainable evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.



History 

The veteran was granted service connection and an initial 
rating of 60 percent for arteriosclerotic heart disease by 
the October 2002 rating decision on appeal.  This rating 
decision made the grant effective from July 9, 2001.  Since 
the appeal for a higher evaluation arises from the initial 
rating decision which established service connection for the 
disability and assigned the initial disability evaluation, 
the entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran asserts that he is entitled to a rating higher 
than 60 percent for his arteriosclerotic heart disease.  He 
points out that since the grant of service connection he has 
had another stent placed in one of his arteries.  The veteran 
reports that he is fatigued most of the time and that he is 
unable to perform his responsibilities at home.  He stated 
that when he takes out the garbage he has to sit down and 
rest before he can go back into the house.  He reported that 
there is a 10 feet high set of steps at work, and that by the 
time he reaches the top of the steps he has to sit down and 
rest for a little while before he can go on.  The veteran 
stated that he is worried that he might lose his job due to 
his poor health condition.

Arteriosclerotic heart disease is rated under 38 C.F.R. § 
4.104, Diagnostic Code 7005, based on ejection fraction, 
workload upon testing measured in metabolic equivalent (MET), 
and symptoms such as dyspnea, fatigue, angina, dizziness, and 
syncope.  In order for the higher schedular rating of 100 
percent to be assigned, there must be evidence of chronic 
congestive heart failure; or, workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A 60 percent rating is assigned when 
the evidence shows more than one episode of acute congestive 
heart failure in the past year, or; performance of a workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.

Private medical records reveal that in March 2000 the veteran 
had a 7 MET workload, and that in May 2001 the veteran had a 
70 percent ejection fracture.  In July 2001, the veteran 
denied dyspnea and denied chest pain. 

On VA examination on July 22, 2002, the examiner noted that 
the veteran had significant shortness of breath and a history 
of unstable angina.  The examiner reported that the veteran's 
workload was about 3 METs.   

An addendum to an April 12, 2004 VA examination report states 
that the veteran's ejection fraction was 60 percent and that 
the veteran's MET was about 6.  The examiner stated that the 
veteran was able to perform activities such as walk and play 
with children, but unable to perform activities like moving 
household items and carrying boxes.  

Analysis

While the veteran has asserted that he has substantial 
fatigue, and while the veteran did have another stent placed 
in 2002, the medical evidence only shows that he met the 
criteria for a 100 percent rating from July 22, 2002 to April 
11, 2004.

As shown above, the medical evidence prior to July 22, 2002, 
and from April 12, 2004, has not shown the veteran to have 
had chronic congestive heart failure; a workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or, left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Accordingly, the veteran 
is not entitled to a higher initial rating for 
arteriosclerotic heart disease prior to July 22, 2002, or 
from April 12, 2004.  

However, on VA examination on July 22, 2002, the examiner 
noted that the veteran had significant shortness of breath 
and a history of unstable angina.  The examiner also noted 
that the veteran's workload was about 3 METs.  As such, the 
July 22, 2002 VA examination report indicates that the 
veteran met one of the criteria for a 100 percent rating for 
arteriosclerotic heart disease.  Since the veteran had a 
workload of 3 METs or less resulting in dyspnea and angina, 
the Board finds that the veteran was entitled to a 100 
percent rating for his arteriosclerotic heart disease from 
July 22, 2002 until he was shown to have a workload of 6 METs 
on April 12, 2004.  

The Board recognizes that in September 2002 the veteran was 
shown to have an ejection fraction of 75 percent, and  that 
in February 2003 the veteran's ejection fracture was 61 
percent and thus the veteran did not meet the criteria for a 
100 percent rating based on his ejection fractions between 
July 22, 2002 and April 12, 2004.  However, Diagnostic Code 
7005 only requires that one of the three possible criteria be 
met for the award of a 100 percent rating.  Since the medical 
evidence indicates that the veteran met the criteria for a 
100 percent rating for arteriosclerotic heart disease based 
on his workload MET, an initial 100 percent rating from July 
22, 2002, and to April 11, 2004 is warranted.


ORDER

Entitlement to an initial rating in excess of 60 percent for 
arteriosclerotic heart disease prior to July 22, 2002, and 
from April 12, 2004, is denied


Entitlement to an initial rating of 100 percent for 
arteriosclerotic heart disease from July 22, 2002, to April 
11, 2004, is granted, subject to the applicable laws and 
regulations governing the award of monetary benefits.
 


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


